Exhibit 10.8

 

NOTE

 

$2,900,000.00        March 31, 2000          Worcester, Massachusetts

 

FOR VALUE RECEIVED, the undersigned, Boston Biomedica, Inc., a corporation
organized pursuant to the laws of the Commonwealth of Massachusetts with a
principal place of business at 375 West Street, West Bridgewater, Massachusetts
(hereinafter called the “Borrower”), promises to pay to

 

COMMERCE BANK & TRUST COMPANY

 

a Massachusetts Trust Company organized pursuant to Massachusetts General Laws,
Chapter 172 (hereafter referred to as the “Lender”), OR ORDER at its principal
office at 386 Main Street, Worcester, Worcester County, Massachusetts, 01608 the
principal sum of

 

Two Million Nine Hundred Thousand and 00/100 ($2,900,000.00) DOLLARS

 

or the aggregate unpaid principal amount of all advances made by the Lender to
the Borrower pursuant to the terms of the Agreement (as defined below),
whichever is less together with interest on the unpaid principal until paid at
the rate and in the manner hereafter provided in lawful money of the United
States of America. The principal of this Note shall bear interest computed on
the basis of the actual number of days elapsed over a year of three hundred
sixty (360) days.

 

Principal and interest not paid when due shall bear interest at the rate set
forth herein from the due date until paid.

 

During the first five (5) years of this Note, the rate of interest payable
hereunder shall be nine and three quarters (9.75%) percent per annum. At the
sixth (6th) anniversary of this Note, interest shall be payable hereunder at the
per annum rate of seven quarters of one (0.75%) percent in excess of the
Corporate Base Rate then in effect. Corporate Base Rate shall mean the annual
rate of interest established by the Lender from time to time as its corporate
base rate.

 

Equal payments of principal and interest, on the outstanding principal, shall be
paid monthly in arrears beginning one (1) month from the date hereof and
continuing on the same day of each month thereafter until paid in full.
Notwithstanding the foregoing, Lender may adjust the monthly payments of
principal and interest annually, each change to be effective with the next
monthly payment, to insure that the monthly payments will continue to result in
payment in full of the obligations of the Borrower hereunder assuming an
amortization term of twenty (20) year(s) from the date of the Note, the then
applicable interest rate, and the balance of principal then outstanding, all to
be determined by the Lender in its exclusive discretion exercised in a
commercially reasonable manner.

 

All indebtedness, if not sooner paid, shall be due and payable ten (10) year(s)
from the date of this Note.

 

1



--------------------------------------------------------------------------------

The Lender may collect a late charge not to exceed five (5%) percent of any
installment of principal or interest, or any other amount due to the Lender
which is not paid or reimbursed by the Borrower within fifteen (15) days of the
due date thereof.

 

In addition to such late charge, after an Event of Default, that is not cured
within any specified grace period, at the option of the Lender, the rate of
interest payable hereunder may be increased by four (4%) percent per annum.

 

The Borrower shall have the right to prepay this Note in part or in full without
penalty, except that, if this Note is prepaid through financing with another
lending institution, (i) during the first twelve months of this Note additional
interest in the amount of five percent (5%) of the amount prepaid shall be paid
to the Lender, (ii) during the second twelve (12) months of this Note additional
interest in the amount of four percent (4%) of the amount prepaid shall be paid
to the Lender, (iii) during the third twelve (12) months of this Note additional
interest in the amount of three percent (3%) of the amount prepaid shall be paid
to the Lender, (iv) during the fourth twelve (12) months of this Note additional
interest in the amount of two percent (2%) of the amount prepaid shall be paid
to the Lender, (v) during the fifth twelve (12) months and any remaining period
of this Note additional interest in the amount of one percent (1%) of the amount
prepaid shall be paid to the Lender.

 

Borrower shall maintain with Lender an account from which Lender shall deduct
the monthly payment due under, the Note.

 

This Note has been executed and delivered in accordance with the Loan Agreement
(the “Agreement”) of even date herewith between the Borrower and the Lender,
incorporated herein by reference, which sets forth further terms and conditions
upon which the entire unpaid principal hereunder and all interest hereon may
become due and payable, and generally as to further rights of the Lender and
duties of the Borrower with respect hereto.

 

This Note shall become due and payable, including the entire balance of
principal and interest then accrued and unpaid, prior to maturity at the option
(exercisable without notice and regardless of any prior forbearance or
indulgences) of the holder hereof upon any one or more of the following events,
the occurrence of any of which shall be a default:

 

1. default in the performance or observance of any of the agreements, covenants
or conditions of this Note or contained in any instrument securing this Note
(other than payments due hereunder) or in any other obligation of Borrower to
the Lender or any other lender of Borrower; or

 

2. failure to make any payment due hereunder; or

 

3. institution of bankruptcy or insolvency proceedings by or against the
Borrower, or any endorser or guarantor not discharged within thirty (30) days
after the filing thereof; or

 

2



--------------------------------------------------------------------------------

4. death, dissolution, termination of existence, insolvency or business failure
of the Borrower; or

 

5. appointment of a receiver of any part of the property of any party to the
Note, levy on or attachment of any property of any such party, or an assignment
for the benefit of creditors by any such party, which is not cured within sixty
(60) days.

 

Any deposits or other sums at any time credited by or due from the holder to
Borrower or any endorser or guarantor hereof and any securities or other
property of Borrower or any endorser or guarantor hereof in the possession or
custody of the holder may at all times be held and treated as collateral
security for the payment of this Note and any and all other liabilities, direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of said respective Borrower, endorser or guarantor to the
holder; and the holder on or after default in payment hereof may sell any such
securities or other property at broker’s board or at public sale or private sale
without demand, notice or advertisement of any kind, all of which are hereby
expressly waived. The holder may apply or set off such deposits or other sums
against said liabilities at any time in the case of Borrower, but only with
respect to matured liabilities in the case of endorsers or guarantors. In case
this Note shall not be paid in full whenever it shall become due, the Borrower
and any endorser or guarantor hereof agree to pay all costs and expenses of
collection including court costs and reasonable attorneys’ fees.

 

Each Borrower, guarantor, endorser or other person now or hereafter liable for
the payment of any of the indebtedness evidenced by this Note (herein a “party”)
severally agrees, by making, guaranteeing or endorsing this Note or by making
any agreement to pay any of the indebtedness evidenced by this Note, to waive
presentment for payment, protest and demand, notice of protest, demand and of
dishonor and non-payment of this Note, and consents without notice or further
assent (a) to the substitution, exchange, or release of the collateral securing
this Note or any part thereof at any time; (b) to the acceptance by the holder
or holders at any time of any additional collateral or security or other
guarantors of this Note; (c) to the modification or amendment at any time, and
from time to time, of this Note, and any instrument securing this Note, at the
request of any person liable hereon; (d) to the granting by the holder hereof of
any extension of the time for payment of the Note or for the performance of the
agreements, covenants, and conditions contained in this Note, or any instrument
securing this Note, at the request of any other person liable hereon; and (e) to
any and all forebearances and indulgences whatsoever; and such consent shall not
alter or diminish the liability of any person.

 

The Borrower represents that the proceeds of this Note will be used solely for
commercial and business purposes and not for personal, family, household or
agricultural purposes and the Borrower acknowledges that this representation has
been relied upon by the Lender.

 

This Note shall be the joint and several obligation of the Borrower and all
sureties, guarantors and endorsers, and shall be binding upon them and their
respective successors and assigns and each or any of them.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has signed and sealed this Note as of the day
and year first above written.

 

Signed in the presence of:

     

Boston Biomedica, Inc.

/s/    Illegible              

By:

  /s/    RICHARD T. SCHUMACHER         Witness           Richard T. Schumacher,
its duly authorized Chief Executive Officer and
Assistant Treasurer

 

4